Citation Nr: 1603885	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a left ankle disability.

5. Entitlement to service connection for a right leg disability.

6. Entitlement to service connection for a left leg disability.

7. Entitlement to service connection for a right hand disability.

8. Entitlement to service connection for a left hand disability.

9. Entitlement to service connection for a stomach disability.

10. Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include a mood disorder and posttraumatic stress disorder (PTSD), presently diagnosed as "other specified trauma and stressor related disorder."

11. Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1993, including service in the Southwest Asia theater of operations from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March and August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As a matter of background, this appeal previously came before the Board in May 2015, at which time it reopened the issues of service connection for a stomach, and bilateral ankle, knee, leg, and hand disabilities based on new and material evidence, and remanded those issues, along with the issue of an increased disability rating for PTSD for additional development.  That decision also deferred a rating of the claim for TDIU pending the outcome of the ordered development.  With the exception of the issues addressed in the below remand, the Board is satisfied that the requested development has been fulfilled and the issues on appeal appropriately returned to the Board at this time.  

In the May 2015 decision and remand, the Board also reopened a previously denied and final claim for a back disability, and denied service connection for that claim.  Following the issuance of that decision, the RO included that claim in its subsequent supplemental statement of the case and recertified the issue to the Board.  Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2015).  Thus, the denial of service connection for a back disorder is final and not before the Board at this time.  

The issue(s) of entitlement to service connection for a left hand and stomach disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has verified service in the Southwest Asia Theatre of Operations.

2. The Veteran's right hand pain, which is compensably disabling, cannot be attributed to any known clinical diagnosis.

3. The Veteran's right knee pain, which is compensably disabling, cannot be attributed to any known clinical diagnosis.

4. The Veteran's left knee pain, which is compensably disabling, cannot be attributed to any known clinical diagnosis.

5. The Veteran's right leg pain, which is compensably disabling, cannot be attributed to any known clinical diagnosis.

6. The Veteran's left leg pain, which is compensably disabling, cannot be attributed to any known clinical diagnosis.

7. The Veteran's right ankle pain, which is compensably disabling, cannot be attributed to any known clinical diagnosis.

8. The Veteran's left ankle pain, which is compensably disabling, cannot be attributed to any known clinical diagnosis.

9. Since March 11, 2009, the Veteran's PTSD has been manifested by symptomatology such as anger, irritability, depression, concentration problems, suicidal and homicidal ideation, impairment of relationships with others, all resulting in deficiencies in most areas; however, the preponderance of the evidence shows that the Veteran's psychiatric disability does not more closely approximate total social and occupational impairment.  


CONCLUSION OF LAW

1. The criteria for service connection for a right hand disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015). 

2. The criteria for service connection for a right knee disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

3. The criteria for service connection for a left knee disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

4. The criteria for service connection for a right leg disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

5. The criteria for service connection for a left leg disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

6. The criteria for service connection for a right ankle disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

7. The criteria for service connection for a left ankle disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

8. From March 11, 2009, the criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veteran's psychiatric disability claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, Social Security records, and lay statements from the Veteran and his attorney.  The Veteran has not indicated that there are outstanding relevant and available records that VA should have obtained, and the Board is aware of none.

II. Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau.

Because the Veteran is a Persian Gulf veteran, having verified service in the Southwest Asia Theatre of Operations, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5).

For the purposes of service connection for undiagnosed illnesses, signs or symptoms which may be manifestations of said undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In the instant matter, the Veteran asserts that he is entitled to service connection for a bilateral hand condition, bilateral knee condition, bilateral leg condition, and bilateral ankle condition.  Particularly, he has stated that he suffers from constant pain in the associated muscles and joints, and that he had suffered from such symptoms since he was separated from active service in 1993.  Here, the Board notes that the question of service connection for left hand pain is addressed in the remand below, and will not be considered in this decision.

A VA examination conducted in September 1993 noted complaints of pain in the hands and knees.  The examiner noted arthralgias in the hands and knees, but was unable to provide a confirmed diagnosis for those symptoms.  An April 2005 North Carolina Department of Health and Human Services examination also noted evidence of chronic pain in the Veteran's legs without any known diagnosis.  

In September 2015, the Veteran was afforded a VA examination in connection with his various claims on appeal.  Although the examiner did not note objective evidence of pain in the joints and limbs in question, the examiner did note reported pain in the ankles, hands and fingers, knees and lower leg.  For the issues addressed in this decision, the examiner also failed to provide a diagnosis that would account for the Veteran's chronic pain.  

As mentioned above, in making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470.  In this case, the Veteran has consistently complained of bilateral knee pain, and he is certainly competent to describe his symptoms.  See Jandreau, 492 F.3d at 1377.  While the September 2015 VA examination gave a diagnosis of a healed avulsion fracture of the left ankle, the Board notes that that diagnosis only dates to 2012.  The Veteran has alleged ankle pain for many years before that fracture took place, and the Board is satisfied that his testimony, in connection with the prior medical evidence noting chronic pain, is sufficient to establish that his reported pain existed prior to and is not otherwise associated with the 2012 ankle fracture.  

In light of the Veteran's competent and credible report regarding his bilateral ankle and knee disabilities, as well as for his bilateral leg disability, he Board finds that service connection is warranted as an undiagnosed illness manifested by joint and muscle pain.  The Veteran has qualifying service in the Southwest Asia Theatre of Operations; his bilateral knee, bilateral ankle, bilateral leg, and right hand complaints cannot by history, physical examination, or laboratory tests, be attributed to a known clinical diagnosis; and, his symptoms have persisted for more than 6 months. His symptoms are, at the very least, 10 percent disabling in each joint and/or limb.  See Burton v. Shinseki, 25 Vet. App 1 (2011) (providing, inter alia, that where the disability is noncompensable and the Veteran complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint), as well as Diagnostic Code 5311 as regards his legs.

Accordingly, affording all benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for disabilities manifested by left and right knee, ankle, and leg pain and right hand pain; and the respective claims are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.317.

III. Higher Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).  

In the instant case, the Veteran's service-connected acquired psychiatric disorder has been evaluated under 38 C.F.R. § 4.130, DC 9440 as 50 percent disabling from March 11, 2009.

Under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores that date prior to August 2014; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2015).

A review of the medical evidence of record shows that in May 2009, the Veteran was diagnosed with atypical bipolar disorder with dysthymia and subthreshold PTSD.  He reported difficulty staying employed.  His mood was angry and paranoid.  Affect was full.  Speech was fast at times with some jumping around.  He was not overtly psychotic, but did express paranoia about the military and the government.  He denied specific homicidal ideation but admitted at time to getting angry to the point of feeling he could kill other people.  He denied suicidal and homicidal intent.  His GAF score was 55, indicating moderate symptoms.  (SEE: CAPRI RECORDS IN VVA, January 9, 2014, Page 327).

On January 12, 2010, the Veteran presented for a mental disorder evaluation.  At that time, the Veteran reported issues with anger and irritability, decreased energy, and occasional crying spells, with panic attacks occurring roughly once per week.  The Veteran lived alone and had no children or pets.  He was capable of maintaining personal hygiene.  He reported minimalizing contact with others as much as possible.  He reported having multiple siblings, but denied having any contact with them.  The examiner found moderate to severe impairment in social, occupational, recreation, and familial adjustment.  He appeared alert, oriented and marginally cooperative, although his attitude was hostile, guarded, and tense.  He was not found to be overly aggressive.  No hallucinations were noted.  He admitted to paranoid ideation but had no solidified delusional system in evidence, although the examiner opined that he may be minimizing.  He did express paranoia that the government may be doing things to harm him.  He had mild to moderate insomnia, anger and irritability with homicidal ideation, although he denied intent.  Insight and judgment were significantly impaired.  Intellectual capacity appeared grossly intact, although he complained of difficulty in focusing and concentration.  The Veteran was assigned a GAF score of 42, indicating serious symptoms.

In July 2010, the Veteran was again evaluated for his acquired psychiatric disorder.  He appeared neatly groomed and dressed with normal behavior.  He was pleasant, cooperative and polite.  Speech was spontaneous and logical, not inhibited or vague.  No hallucinations, delusions, paranoia, or ideas of reference were noted.  He denied homicidal or suicidal ideations.  Concentration was good.  Memory and judgment were good.  Insight was poor.  He reported social isolation.  He was found to have difficulties dealing with supervisors and coworkers due to anxiety and irritability.  The previous GAF score of 42 was continued, indicating serious symptoms.  

In November 2011, the Veteran was afforded an initial PTSD examination.  That examination attributed his previous anxiety and depression diagnoses to his now-diagnosed PTSD.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  The Veteran was found to engage in avoidance behavior with markedly diminished interest or participation in significant activities.  He had feelings of detachment or estrangement from others and a restricted range of affect.  He had difficulty falling or staying asleep, irritability  and outbursts of anger, difficulty concentrating, and hypervigilance.  He had depressed mood, anxiety, suspiciousness, and panic attacks that occurred weekly or less often.  He had impairment of short and long-term memory.  Disturbances of motivation and mood were found with difficulty in establishing and maintaining effective work and social relationships.  He also had difficulty in adapting to stressful circumstances, including work or a work like setting.  He had an inability to establish and maintain effective relationships with intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  His symptoms were found to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's GAF score was 45, indicating serious symptoms.  

In September 2015, the Veteran was afforded a VA examination in connection with his claim.  At that time, the examiner gave a diagnosis of other specified trauma and stressor related disorder, which is a progression of his diagnosed PTSD.  He was found to have occupational and social impairment with reduced reliability and productivity.  The Veteran described his mood as agitated all the time.  He had poor energy.  He admitted to thoughts of hurting himself "all the time" although he denied any current thoughts of self-harm.  He also admitted to suicidal ideation but denied intent.  He denied homicidal ideation.  He had anxiety and paranoia, and endorsed problems with anger and irritability.  He reported difficulty falling and staying asleep.  Memory and concentration problems were reported.  He had persistent or exaggerated negative beliefs or expectations about himself, others, and the world; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  He exhibited irritability and angry outbursts with hypervigilance and sleep disturbances.  Other symptoms included suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  His affect was irritable.  Hygiene was goof.  Speech was within normal limits.  He was alert, attentive and oriented.  

In consideration of all evidence of record, the Board finds that from the initial date of service connection, the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating.  When making a determination with regards to a 70 percent rating, the Board must first consider the veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.  

Beginning in 2010, the Veteran has been assigned GAF scores from 42 to 45, indicating serious symptoms.  Further a review of the evidence suggests the presence of more severe symptomatology, such as depressed mood and affect, reclusive habits, anxiety, depression, and chronic and significant difficulties in occupational and social functioning.  He has also expressed issues maintaining relationships with his siblings.  While he had carried out employment throughout various periods, in question, examiners have found his psychiatric disability to affect his work relationships in a negative way. He has also admitted to homicidal and suicidal ideation.  Thus, as the reported symptoms would indicate impairment with regard to the Veteran's work, family, thinking, and mood, the Board is satisfied that the Veteran's impairment is adequately compensated by a 70 percent disability rating from March 11, 2009.    

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  In the present case, while the Veteran has reported a lack of socialization, there is no evidence of record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss.  Thus a 100 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule and thus the manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for a right hand disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a right leg condition is granted.

Service connection for a left leg condition is granted.

Service connection for a right ankle condition is granted.

Service connection for a left ankle condition is granted.

Entitlement to an initial 70 percent disability rating for an acquired psychiatric disorder is granted, subject to the regulations governing the award of monetary benefits.   


REMAND

A remand by the Board confers upon an appellant a right to compliance with the orders of that remand.  The Board errs as a matter of law when it fails to ensure compliance with its prior remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, once VA undertakes to provide an examination or medical opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is essential, in both the examination and in the evaluation of the disability, that each disability be viewed in relation so its history.  38 C.F.R. § 4.1 (2015).

In its May 2015 remand, the Board ordered that the Veteran should be provided a VA examination with regard to his claim for a stomach disorder.  Specifically, the examiner was asked to identify any current stomach disorder and state whether it is at least as likely as not that the diagnosed disorder was caused by or aggravated by his service-connected HIV, including the medications he takes for that condition.  

In September 2015 the Veteran presented for a VA examination.  The examiner identified gastroesophageal reflux disease (GERD) and nausea, diagnosed between 2009 and 2010.  The examiner also noted that the Veteran was prescribed medication for treatment of HIV at that time.  However, because the examiner found that his GERD and nausea were temporary in nature and completely resolved at the time of the examination, no opinion was given with regard to any possible causation or aggravation due to HIV.  Thus, the Board finds that the examination did not comply with its prior remand, and an addendum opinion should be obtained.

Concerning the claim for left hand pain, the September 2015 examiner appears to have based the opinion rendered on an incorrect factual premise.  The examiner states that hand pain developed in 2012 after the Veteran had worked as a machinist.  He also states that there were no complaints, treatment or diagnosis of a left hand condition during the Veteran's active service or within 12 months of separation from service.  However, a review of the record shows that the Veteran separated from service in June 1993, and a VA examination conducted in September 1993 noted complaints of hand pain at that time, which could not be attributed to a known diagnosis.  While a diagnosis of minimal osteoarthritis of the fifth DIP joint was given, the examiner did not address whether this was the sole cause of the Veteran's hand pain, or whether the documented hand pain that pre-existed 2012 is attributable to that diagnosis.  

Additionally, the Board notes that neither the Veteran's left hand pain, nor his stomach condition, were addressed by the examiner in the context of a possible medically unexplained chronic multisymptom illness.  Accordingly, on remand, such a possible diagnosis must be considered.

Finally, with regard to the claim for TDIU, as a result of the above decision, the Board has granted service connection for right hand, bilateral knee, bilateral leg and bilateral ankle disorders.  This will require a disability rating to be assigned by the RO, which in turn, could affect whether the Veteran meets the schedular criteria for a TDIU.  Accordingly, the Board finds that the Veteran's claim for entitlement to TDIU cannot be adjudicated until the RO assigns an initial disability rating for his now service connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  



Accordingly, the case is REMANDED for the following action:

1. Associate any pertinent, outstanding records of the Veteran's treatment.

2. Schedule the Veteran for a VA examination to address the nature, extent, onset and etiology of any left hand and stomach disabilities, to include as due to undiagnosed illness for Persian Gulf Veterans.  The entire record, including copies of all prior VA examinations dating from 1993 forward, and a copy of this remand should be made available and reviewed by the examiner. 

With regard to both the Veteran's left hand pain and stomach condition, the examiner should discuss any reports of a recurrence of symptoms since service and state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis, including the diagnosis of arthritis of the left hand and/or GERD given in September 2015.  Particularly in regard to the left hand condition, if the examiner is requested to state if some or all of the Veteran's reported symptoms cannot be attributed to his diagnosed arthritis.  If the Veteran does not now have, but previously had any left hand or stomach diagnosis, the examiner should state when that condition resolved.  Regardless of resolution, the examiner must address each of the following questions:

(a) Whether the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

(b) If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(c) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(d) If not directly related to service on the basis of questions (a)-(c), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  Specifically, with regard to the claim for service connection for a stomach condition, the examiner must state whether it is at least as likely as not that the Veteran's diagnosed GERD was caused by his service-connected HIV, including the medications he takes for that condition.  Such an opinion must be provided regardless of whether that condition is found to have resolved.  

(e) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?  Specifically, the examiner must address whether it is at least as likely as not that the Veteran's diagnosed GERD was aggravated beyond its natural progression by his service-connected HIV, including any medications prescribed for treatment of that condition.  

In answering all of the above questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3. Thereafter, readjudicate the service-connection issues on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

4. Thereafter, the RO/AMC shall implement the Board's decision awarding service connection for right hand, bilateral ankle, bilateral knee and bilateral leg disorders and an increased disability rating for an acquired psychiatric disorder.  Following the assignment of an initial disability rating for the newly service-connected disorders, the RO/AMC shall readjudicate the issue of entitlement to TDIU. If the issue remains denied, the Veteran and his representative  should be issued a supplemental statement of the case and afforded adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


